        Case 1:19-cv-04466-LMM Document 8 Filed 10/09/19 Page 1 of 1



                       IN UNITED STATES DISTRICT COURT
                      FOR NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


TAKIA WALTON, DANYLLE
MCHARDY, GEORGE DE LA PAZ JR.,
KEVIN JACOBS, CHARLES BRYANT
and FEONA DUPREE, Each individually                     Civil Action No.: 1:19-cv- _______
                                                                                    4466 LMM
and on Behalf of ALL OTHERS
SIMILARLY SITUATED                                       ​Jury Trial Demanded

        Plaintiffs,

v.

PUBLIX SUPERMARKETS, INC.
    Defendant.




                 NOTICE OF CONSENT TO JOIN COLLECTIVE ACTION

        I, the undersigned current or former employee of Publix Supermarkets, Inc.
hereby consent to participate as a party plaintiff in a collective action lawsuit under the
Fair Labor and Standards Act (“FLSA”) seeking any and all overtime pay, minimum
wages, and all other damages, wages, compensation and amounts that I may be owed
under the FLSA. I was employed by Publix Supermarkets some of the three years prior
to signing this document. I consent to become a party plaintiff in this collective action, to
be represented by the Law Office of Arnold J. Lizana III. P.C. I agree to be bound by
any settlement of this action or adjudication by the Court.

        I declare under penalty of perjury that the foregoing is true and correct.



                                              _________________________
                                              FEONA
                                              KRISTIEDUPREE
                                                        MCNAIR
                                              c/o Law Office of Arnold J. Lizana, III P.C.
                                              1175 Peachtree Street, 10th Floor
                                              Atlanta, GA. 30094
                                              Phone /Facsimile: (877) 443-0999

Date: 10/09/2019
Date:
